
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2 to Motorola, Inc.'s Form 10-Q
for the period ended September 28, 2002


Description of Future Compensation Arrangements between Motorola, Inc.
and David Devonshire, Executive Vice President and Chief Financial Officer

        The Company entered into compensation arrangements with Mr. Devonshire
in March 2002 as an incentive for him to join Motorola. His compensation
arrangements provide for the following payments to be made in the future as
described below:

•A sign-on bonus of $575,000, half of which was paid within 30 days of
Mr. Devonshire's employment and the other half of which will be paid after
completion of his first year of employment; if Mr. Devonshire voluntarily
terminates his employment with Motorola or if he is terminated for cause within
one year of his commencement of employment with Motorola, the sign-on bonus will
have to be repaid in full

•A stock option for 400,000 shares of Motorola common stock granted on March 18,
2002 with an option exercise of $14.00, the market price of Motorola stock on
the date of grant; the options will expire on March 18, 2012; 25% of the options
will vest on each anniversary of the grant for the following four years; the
options are subject to the conditions of the Company's standard award agreement
and stock option consideration agreement

•A grant of 20,000 restricted stock units effective on March 18, 2002; the
restrictions on 50% of the restricted stock units will lapse on March 18, 2005;
the restrictions on an additional 25% of the restricted stock units will lapse
on March 18, 2006; and the restrictions on the remaining restricted stock units
will lapse on March 18, 2007

•A guaranteed minimum payment under the Motorola Incentive Plan at the time
bonuses for the year 2002 are payable under the plan in the amount of $244,375

•A stock option grant as part of the Company's annual stock option grants in
2003, with respect to not less than $4,000,000 of the Company's shares, subject
to Mr. Devonshire's continued employment with the Company through the grant
date; when granted, the stock options will vest in four equal annual
installments beginning one year after the date of grant and are subject to the
conditions of the Company's standard award agreement and stock option
consideration agreement

•If Mr. Devonshire is terminated without cause, Motorola agrees to pay him
severance equal to one year's base salary plus his targeted incentive payout.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2 to Motorola, Inc.'s Form 10-Q for the period ended September 28,
2002

